Citation Nr: 1543109	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The instant matters were previously before the Board in October 2012, at which they were remanded for further development.  Upon completion of that development, the matters were readjudicated and denied via a June 2013 supplemental statement of the case.  The case was thereafter returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms as depressed mood, nightmares, difficulty sleeping, strained relationships, anger and irritability, occasional panic attacks, difficulty concentrating, some memory problems, and past thoughts of suicide, which results in a moderate impact on social and occupational functioning.

2.  The Veteran's psychiatric disability is not manifested by occupational and social impairment with deficiencies is most areas due to symptoms of the kind listed in the criteria for a 70 percent rating, or others of similar severity, frequency or duration


CONCLUSIONS OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

Concerning the issue of entitlement to a higher initial rating for the Veteran's PTSD, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in May 2008, and he was assigned a disability rating and effective date in that decision.  His disability rating was also later increased, effective from the effective date of his award of service connection.  As the issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's claims files, to include his paper claims file, his Virtual VA file, and his VBMS file, includes the Veteran's VA examination reports, VA treatment records, private mental health treatment records, and lay statements from the Veteran.  

The Veteran was also provided with several VA examinations in connection with his claim of service connection for PTSD and appeal of the assigned disability rating.  The Board finds that the examination reports, along with the other lay and medical evidence of record, to include the Veteran's private treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected PTSD in the context of the pertinent regulations since July 2006.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling since July 26, 2006, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran asserts that a higher rating is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2015).  Where, as in the case of the Veteran' PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 4.130, DCs 9201-9440 (2015).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

The Board has considered the evidence of record, but finds that it does not support the assignment of a 70 or 100 percent rating at any point during the applicable time period.  Evidence relevant to this determination shows that in October and November 2006 the Veteran presented to VA for psychological testing and an initial mental health consultation.  Regarding his psychiatric symptomatology, the Veteran reported recurrent and intrusive memories about his experiences in Vietnam, which caused him significant distress; avoidance of conversations, thoughts, and feelings about the events in service; a loss of interest in previously pleasurable activities; feelings of emotional detachment; a moderate sense of foreshortened future; sleep difficulties; problems concentrating; and hypervigilance.  It was indicated that the Veteran's symptoms caused him moderate distress and severe social and moderate occupational impairment.  The Veteran reported that he had been married six times and stated that his trust issues and emotional detachment were the reasons his past marriages had ended.  He stated that he felt close to his current wife, as well as to his oldest daughter, but reported only occasional contact and a fair relationship with his other children.  The clinician diagnosed PTSD and major depressive disorder and assigned a GAF (Global Assessment of Functioning) score of 55.  

Private treatment records were also obtained that show that the Veteran began psychiatric treatment with E.H., M.D., in June 2006.  His initial assessment notes that he was experiencing nightmares 3-4 times week; flashbacks daily; panic attacks lasting 1-2 minutes 3-4 times a day; night sweats 3-4 times a week; exaggerated startle response; hypervigilance; memory problems; and intrusive thoughts.  Also indicated was spontaneous feelings of fear, anger, and sadness, feelings of helplessness, worry, and mood swings.  Feelings of hopelessness and thoughts of suicide were denied.  At that time, Dr. E.D. assigned a GAF score of 35 and the Veteran was prescribed a variety of medications.  The Veteran presented for a follow-up assessment in July 2006 at which time he reported an improvement in symptomatology due to the prescribed medications and a GAF score of 60 was assigned.  Records dated thereafter (through December 2012) indicate the recurrence of symptoms initially reported, varying in frequency and duration, with the occasional addition of feelings of hopelessness.  The Veteran's assigned GAF scores ranged from 45-50.  In a letter dated on December 27, 2012, Dr. E.H. noted that the Veteran's PTSD was manifested by hypervigilance, exaggerated startle response, moderate short-term memory impairment, depression, anger, sadness, and fear.  Dr E.H. assigned a GAF score of 40 and stated that because of his PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and unable to sustain work relationships.  It was Dr. E.D.'s opinion, therefore, that the Veteran was totally and permanently disabled.

The Veteran was afforded a VA examination in January 2009.  At that time, the Veteran reported that he was experiencing anxiety, depression, insomnia, irritability, mood swings, decreased energy, and crying spells, all of which had 

improved with treatment, to include four prescription medications, from his private clinician.  He also reported panic attacks 1-2 times per week and flashbacks and nightmares 4 times per week.

Mental status examination revealed that he was alert, oriented, and cooperative, and the examiner found no gross signs of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias.  Suicidal and homicidal ideation was denied, but it was indicated that the Veteran had an increased startle response, was hypervigilant, demonstrated interpersonal guardedness, and exhibited a decreased interest in activities, feelings of detachment and estrangement, emotional numbness, and an exaggerated startle response.  It was also noted that he had a sense of foreshortened future.  Occupationally, it was noted that the Veteran was no longer working.  He reported that he had quit working on account of increasing fatigue, anxiety, and difficulty with attention and concentration.  The Veteran reported missing one or two days of work per month in his last year because of his PTSD symptomatology.  From a social standpoint, the Veteran reported that he was able to conduct activities of daily living, such as dressing, bathing, and feeding himself, without difficulty.  It was noted that he lived with his wife and stepdaughter and that he socialized outside of the home with the two of them once a month.  He also reported attending church.  Overall, the examiner assigned a GAF score of 50 and opined that the Veteran's symptomatology resulted in moderate impairment of social and occupational functioning.  

The Veteran was afforded another VA examination in January 2013.  Regarding the symptoms of his PTSD, the examiner noted depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; and disturbances of motivation and mood.  Specifically, the Veteran reported feeling sad and down "sometimes," stating that the feeling comes and goes.  He reported occasional crying spells, but was unable to indicate their frequency, and stated that when thinking back about his life, he thinks that it could have been better.  The Veteran denied having hobbies or engaging in pleasurable activities, other than going to church twice a month.  He also reported difficulty concentrating, stating that he has trouble comprehending what he reads.  He indicated having no energy and endorsed sleep disturbances, as well as nightmares 3-4 times a week.  The Veteran further reported symptoms of hypervigilance.  Suicidal and homicidal thoughts and ideation were denied, but it was noted that he had experienced suicidal ideation in 2010 but had no plan or intent at that time.  The Veteran also stated that he experienced hallucinations, but the examiner indicated that the Veteran's description of such was not typical of a psychotic hallucination.  Rather, it was felt that the Veteran's account was demonstrative of hypervigilance.  

In terms of social functioning, the Veteran reported that he had experienced some significant marital discord in the past year, but that it had since improved.  He stated that he and his wife began marriage counseling and that he now feels that his marriage is better.  He stated that he had good relationships with two of his daughters and with his step-daughter, but that he had no contact with his adult son.  He also indicated being close with his grandchildren.  He reported having one friend with whom he occasionally spoke.  In terms of occupational functioning, the Veteran stated that he had not worked since 2008.  Factors leading to his decision to retire included feeling more stress at work in addition to the job itself changing.  The examiner indicated that currently, the Veteran may experience problems with attention and concentration, as well as fatigue related to chronic sleep problems and depression that could impede his ability to complete tasks on time.  It was also noted that he would have problems with interpersonal relationships with his co-workers and supervisors due to his avoidance behaviors.  Overall, the examiner indicated that the Veteran's PTSD symptomatology was moderate and that it resulted in occupational and social impairment with reduced reliability and productivity, and a GAF score of 55 was assigned.

Based on the evidence of record, the Board finds that the assigned 50 percent rating is appropriate and a higher rating is not warranted in this case.  In that regard, the Board notes that the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case.  Specifically, there is no evidence of symptoms such as persistent danger of hurting self or others, delusions or hallucinations, disorientation to place and time, near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, or grossly inappropriate behavior.  

In this regard, the Board notes that although one past instance of suicidal ideation was noted, the Veteran denied any plan or actual intent.  Further, the VA examiner explained that the Veteran's reported hallucinations were not in fact psychotic hallucinations, but were related to his hypervigilance.  As opposed to the serious symptoms contemplated by a 70 percent rating, the Board finds that the Veteran's PTSD has been manifested by more moderate symptoms, to include nightmares, intrusive thoughts, avoidance behaviors, depressive symptoms, reduced social interaction, strained personal relationships, panic attacks, memory problems, and difficulty concentrating.  The Board finds these symptoms are the type of symptoms indicative of moderate impairment of social and occupational functioning.

In evaluating the severity of the Veteran's PTSD, the Board is cognizant of the fact that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, the type of symptoms experienced by the Veteran is an important consideration in determining whether his disability picture warrants a 70 percent disability rating, as the rating criteria specifically requires "occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as . . . ."  38 C.F.R. § 4.130, DC 9411 (emphasis added).  As held by the United States Court of Appeals for the Federal Circuit, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Thus, to warrant a 70 percent rating, the evidence must demonstrate PTSD manifested by the symptoms listed in the rating criteria for a 70 percent rating or by ones equivalent in severity to those associated with that disability rating and must reveal that such symptoms have resulted in deficiencies in most areas.  Id.

Notably, while the evidence suggests that the Veteran's PTSD results in deficiencies in family relations, work, and mood, the examples of pertinent symptoms are not the type of severe symptoms contemplated by the 70 percent rating criteria.  Indeed, the type of symptoms experienced by the Veteran are those that are listed in the criteria for a 50 percent rating for PTSD.  Simply put, while the Veteran may experience deficiencies in several areas as a result of his PTSD, the deficiencies are the result of symptomatology less severe than contemplated by the 70 percent rating criteria.

Further, while the Veteran attributes the break-up of several marriages to his PTSD symptomatology and has indicated that his PTSD has contributed to strain in his current marital relationship, an inability to establish and maintain effective relationships has not been shown.  The Veteran remains married to his wife and has reported that the marriage has gotten better since seeking marital/pastoral counseling.  Further, although no friends were identified, the Veteran reported a good relationship with several of his children and grandchildren.  

The Board also notes that in assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is defined as: "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood (e.g., depressed man avoids friends, neglect family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).

Here, the Veteran's GAF scores during the relevant time period have ranged from 35 to 60.  Notably, however, while a GAF score of 35 could potentially be reflective of a more severe disability picture necessary to support assignment of a rating greater than 50 percent, because, as discussed above, symptoms illustrative of a higher (70 percent) rating have generally not been demonstrated in this case.  Further, while GAF scores reflect a clinician's subjective opinion regarding an individual's overall functioning level, the Veteran's disability rating is not determined based on any singular GAF score.  Rather, the Board, as fact-finder, must evaluate the totality of the evidence before it to determine the appropriate disability rating based on the diagnostic criteria.  In the instant case, the Board finds that the Veteran's PTSD has been manifested by moderate underlying symptomatology as described by the medical and lay evidence of record and that that the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas due to the severe symptoms contemplated by the 70 percent rating criteria or total occupational and social impairment at any point during the appeal period.  See 38 C.F.R. §§, 4.7, 4.130, DC 9411.  

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Although the Veteran report strained familial relationships, the evidence demonstrates that he remains married and lives with his wife and has a relationship with some of his children.  Thus, regardless of the degree of occupational impairment, the evidence does not demonstrate that he is totally impaired.  In so concluding, the Board has considered Dr. E.D.'s December 2012 opinion that the Veteran was "totally and permanently disabled."  Notably, however, disability ratings are assigned in accordance with the rating criteria.  While it may have been Dr. E.D.'s opinion that the Veteran is totally impaired, the Board finds that the evidence does not demonstrate total impairment for the purposes of VA disability compensation.  Indeed, Dr. E.D. himself noted that the Veteran was only "moderately compromised in his ability to sustain social relationships."  This does not reflect total social impairment.  Accordingly, there is no basis upon which to assign a 100 percent rating.  See 38 C.F.R. § 4.130 , DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders). 

In finding that an evaluation greater than 50 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 50 percent at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010); see Fenderson, supra.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Indeed, the Veteran's symptomatology, to include nightmares, intrusive thoughts, hypervigilance, avoidance, problems concentrating, depression, panic attacks, and sleep disturbances, are exactly the type of symptomatology contemplated by the rating criteria set forth under the general formula for rating mental disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluation for his service-connected psychiatric disability is somehow inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2015).


ORDER

Entitlement to a disability evaluation in excess of 50 percent for PTSD is denied.


REMAND

In addition to seeking a higher rating for his PTSD, the Veteran also seeks entitlement to TDIU, asserting that he is unable to secure or maintain substantially gainful employment on account of the severity of his PTSD.  The record shows that the Veteran worked for the North Carolina Department of Transportation until June 2008, at which time he retired.  The Veteran reports that his decision to retire was prompted by increasing levels of stress, noting that his temperament was short and that he began having more bad days than good.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a), as his only service connected disability is his PTSD, which is rated as 50 percent disabling.  See 38 C.F.R. § 4.25.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").

A review of the evidence shows that the January 2009 VA examiner indicated that the Veteran would then appear to have at least a moderate amount of occupational reliability and productivity.  The January 2013 VA examiner did not provide any commentary on the Veteran's employability.  As noted above, in a December 2012 letter, the Veteran's private mental health clinician opinion that the Veteran would be unable to sustain work relationships.  

Overall, the Board finds there is an indication in the evidence of record that the Veteran's PTSD would significantly interfere with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Refer to the Director, Compensation and Pension Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  A supplemental statement of the case should be issued as required by regulation.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


